DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	As to the amended drawings, received on 4/8/21, the previous drawing objection is modified (see below).
As to the amended claims, received on 4/8/21, the previous 112b rejections are withdrawn.
	As to the amended claims and remarks, received on 4/8/21, the previous prior art rejection has been modified to address the amended claims.
Claim Status
Claims 1-2, 6, 8, 10, 13, 19-28, 30-34 are pending with claims 1-2, 6, 28, 30-34 being examined and claims 8, 10, 13, 19-27 deemed withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical cavity” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For clarification, the examiner notes that applicants new drawing of figure 3a provided on 4/8/21 appears to show the optical cavity as including 42 (first layer), 40 (elastomer layer), and 44 (further layer). However, the claims as amended state that the optical cavity is between the first layer and the further layer (see lines 10-12 of claim 1). Therefore, the claims appear to state that the optical cavity is only the elastomer (lines 12-13 of claim 1) since the elastomer layer is provided in the optical cavity (lines 12-13 of claim 1), and since the elastomer layer is between the first layer and the further layer (line 9 of claim 1), and since the optical cavity is also between 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 28, 30, 31, 33, and 34 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Krishnan et al (US 20140336072; already of record; hereinafter “Krishnan”).
As to claim 1, Krishnan teaches a system (Krishnan; [3]) for measuring cellular forces exerted on a surface comprising: 
a sensor (Krishnan; Figs. 1, 2, 3, 5, 6) comprising: 
a first layer, wherein the first layer is configured to at least partially reflect light and wherein the first layer comprises a resiliently deformable surface adapted to deform on application of a cellular force (Krishnan teaches deformable layer 130 with deformation markers 132, the top surface which allows cellular adherence; Fig. 2A, [44, 47-50, 64]. Krishnan teaches the deformation markers reflecting light; [9, 48]); 
a further layer configured to reflect and transmit light (Krishnan teaches further layer 110 which includes position markers 112, where the position markers can be light scattering; [9, 44]);
an elastomer layer provided between the first layer and the further layer (Krishnan teaches region 120 between 110 and 130, where 120 is formed of an elastomer; [8, 11, 8, 11, 46-50, 64]);  
wherein the first layer and the further layer define an optical cavity such that the optical cavity is between the first layer and the further layer and such that the elastomer layer is provided in the optical cavity (Krishnan teaches optical cavity as the region encompassing the elastomer layer 120 provided between the first layer 130 and the further layer 110; Fig. 2A), wherein, in use, light provided to the optical cavity between the first layer and the further layer is 
wherein the optical cavity comprises an undeformed thickness, wherein an application of a cellular force to the resiliently deformable surface of the first layer causes a change in thickness of the optical cavity, and wherein the formed interference pattern between the first layer and the further layer is dependent on at least the thickness of the optical cavity (Krishnan teaches that the optical cavity elastomer region 120 is undeformed prior to application of cellular force, and that after application of cellular force that the elastomer changes thickness which can be detected by the changes in displacement between the reference position markers and the deformation markers; [16, 66, 68, 44, 49]), and 
wherein the system further comprises: an optical detector configured to optically detect light emitted from the optical cavity thereby to detect a thickness change of the optical cavity, wherein the thickness change is dependent on the cellular force applied to the resiliently deformable surface (Krishnan teaches a detector as a microscope; Fig. 5, [16, 49, 66].  What the detector is configured to do is a matter of intended use.  Nonetheless, Krishnan teaches detecting the changes in thickness [49] which is determined by the deformation based on cellular forces [9, 16, 44, 49, 55, 66, 68]).
Note: The instant Claims contain a large amount of functional language (ex: “for”…, “configured to…”, “in use…”, “that”, “adapted to…”, “operable to…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 
As to claim 2, Krishnan teaches the system as claimed in claim 1 (see above), wherein the optical detector is operable to detect light reflected from the first layer thereby to detect deformation (Krishnan teaches the detector in claim 1 above).  
Amendment and ResponseAs to claim 6, Krishnan teaches the system as claimed in claim 1 (see above), wherein at least one of the first layer and the further layer comprises metal (Krishnan teaches both 130 and the bottom section of 120 can include gold markers to provide thickness dependent responses; [9, 44, 49, 66, 68]).
As to claim 28, Krishnan teaches the system as claimed in claim 1 (see above), wherein the first layer and the further layer include gold (Krishnan teaches both 130 and the bottom section of 120 can include gold markers to provide thickness dependent responses; [9, 44, 49, 66, 68]).
As to claim 30, Krishnan teaches the system as claimed in claim 1 (see above), wherein the optical detector comprises multiple pixels, wherein each pixel is associated with an area of the resiliently deformable surface and each pixel is configured to detect light so that cellular force is determined at different areas of the resiliently deformable surface (Krishnan; [16, 49, 66, 76]). 
As to claim 31, Krishnan teaches the system as claimed in claim 1 (see above), wherein the cellular force is cellular adhesion force (Although related to intended use of the cells which are not part of the claimed system, Krishnan teaches cellular forces; [12, 14, 37, 40, 47-48, 51, 68, 73, 118, 119]).
As to claim 33, Krishnan teaches the system as claimed in claim 1 (see above), wherein the resiliently deformable surface comprises a coating to provide binding sites for cell adherence (Krishnan teaches a coating layer to promote cell adhesion on the surface of 130; [10, 52, 53]).  
As to claim 34, Krishnan teaches a system (Krishnan; [3]), comprising: 
a sensor (Krishnan; Figs. 1, 2, 3, 5, 6) including a micro-cavity, the micro-cavity comprising: 
an input that receives light (Krishnan teaches the microscope lens as the input; Fig. 5, [16, 49, 66]); 
a first layer having a resiliently deformable surface that deforms on application of a cellular force, wherein the resiliently deformable surface at least partially reflects light (Krishnan teaches deformable layer 130 with deformation markers 132, the top surface which allows cellular adherence; Fig. 2A, [44, 47-50, 64]. Krishnan teaches the deformation markers reflecting light; [9, 48]); 
a further layer that is distinct from the first layer and that reflects and transmits light, wherein the further layer is closer to the input than the first layer (Krishnan teaches further layer 110 which includes position markers 112, where the position markers can be light scattering; [9, 44]);
an elastomer layer between the first layer and the further layer, wherein, during operation of the sensor, the first layer, the further layer, and the elastomer layer generate an interference pattern from light received by the input, wherein the interference pattern is based on the cellular force and a wavelength of the light received through the input (Krishnan teaches region 120 between 110 and 130, where 120 is formed of an elastomer; [8, 11, 8, 11, 46-50, 64]. Krishnan teaches that the first layer reflects light [9, 48], that the further layer reflects light [9, 44].  The pattern formed is a function/intended use of the light provided, and does not further limit the structure of the claimed system beyond that of a capability, where the first and further layers of Krishnan are capable of this. Additionally, Krishnan teaches using differential interference contrast microscopy which would form an interference pattern; [9].  Krishnan teaches that the optical cavity elastomer region 120 is undeformed prior to application of cellular force, and that after application of cellular force that the elastomer changes thickness which can 
an optical detector that detects a thickness change of the micro-cavity based on the interference pattern, and that measures the cellular force based on the detected thickness change (Krishnan teaches a detector as a microscope; Fig. 5, [16, 49, 66].  What the detector is configured to do is a matter of intended use.  Nonetheless, Krishnan teaches detecting the changes in thickness [49] which is determined by the deformation based on cellular forces [9, 16, 44, 49, 55, 66, 68]).
Note: The instant Claims contain a large amount of functional language (ex: “during operation…”, “that…”, “configured to…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Nagrath et al (US 20140315213; hereinafter “Nagrath”; already of record).
As to claim 32, Krishnan teaches the system as claimed in claim 1, with the further layer and the elastomer layer (see above). 
Krishnan does not specifically teach an adhesive layer of SiO2 between the further layer and the elastomer layer.  However, Nagrath teaches the analogous art of a cellular adhesion and/or detection device, where SiO2 is used as a supplemental layer between PDMS and other materials (Nagrath; [78, 79, 160, 161]). It would have been obvious to one of ordinary skill in the art to have modified the further layer and the elastomer layer of Krishnan to include an additional layer of SiO2 between the two layers as in Nagrath because Nagrath teaches that it is well known to use SiO2 as a supplemental layer in order to provide support (Nagrath; [78]). 
Claims 1, 2, 6, 28, 30, 31, 33, and 34 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Block, H (Block, H. et al, Thermally tunable optical .
As to claim 1, Krishnan teaches a system (Krishnan; [3]) for measuring cellular forces exerted on a surface comprising: 
a sensor (Krishnan; Figs. 1, 2, 3, 5, 6) comprising: 
a first layer, wherein the first layer is configured to at least partially reflect light and wherein the first layer comprises a resiliently deformable surface adapted to deform on application of a cellular force (Krishnan teaches deformable layer 130 with deformation markers 132, the top surface which allows cellular adherence; Fig. 2A, [44, 47-50, 64]. Krishnan teaches the deformation markers reflecting light; [9, 48]); 
a further layer configured to reflect and transmit light (Krishnan teaches further layer 110 which includes position markers 112, where the position markers can be light scattering; [9, 44]);
an elastomer layer provided between the first layer and the further layer (Krishnan teaches region 120 between 110 and 130, where 120 is formed of an elastomer; [8, 11, 8, 11, 46-50, 64]);  
wherein the first layer and the further layer define an optical cavity such that the optical cavity is between the first layer and the further layer and such that the elastomer layer is provided in the optical cavity (Krishnan teaches optical cavity as the region encompassing the elastomer layer 120 provided between the first layer 130 and the further layer 110; Fig. 2A), wherein, in use, light provided to the optical cavity between the first layer and the further layer is at least partially reflected by the first layer and at least partially reflected by the further layer, to form an interference pattern in the optical cavity between the first layer and the further layer (Krishnan teaches that the first layer reflects light [9, 48], that the further layer reflects light [9, 44].  The pattern formed is a function/intended use of the light provided, and does not further limit the structure of the claimed system beyond that of a capability, where the first and further 
wherein the optical cavity comprises an undeformed thickness, wherein an application of a cellular force to the resiliently deformable surface of the first layer causes a change in thickness of the optical cavity, and wherein the formed interference pattern between the first layer and the further layer is dependent on at least the thickness of the optical cavity (Krishnan teaches that the optical cavity elastomer region 120 is undeformed prior to application of cellular force, and that after application of cellular force that the elastomer changes thickness which can be detected by the changes in displacement between the reference position markers and the deformation markers; [16, 66, 68, 44, 49]), and 
wherein the system further comprises: an optical detector configured to optically detect light emitted from the optical cavity thereby to detect a thickness change of the optical cavity, wherein the thickness change is dependent on the cellular force applied to the resiliently deformable surface (Krishnan teaches a detector as a microscope; Fig. 5, [16, 49, 66].  What the detector is configured to do is a matter of intended use.  Nonetheless, Krishnan teaches detecting the changes in thickness [49] which is determined by the deformation based on cellular forces [9, 16, 44, 49, 55, 66, 68]).
Note: The instant Claims contain a large amount of functional language (ex: “for”…, “configured to…”, “in use…”, “that”, “adapted to…”, “operable to…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
If it is deemed that Krishnan does not specifically teach using the reflected light in the optical cavity to form an interference pattern to enable the thickness detection, then Block teaches the analogous art of detecting thickness of an elastomeric optical cavity by using semi-
As to claim 2, modified Krishnan teaches the system as claimed in claim 1 (see above), wherein the optical detector is operable to detect light reflected from the first layer thereby to detect deformation (Krishnan teaches the detector in claim 1 above).  
Amendment and ResponseAs to claim 6, modified Krishnan teaches the system as claimed in claim 1 (see above), wherein at least one of the first layer and the further layer comprises metal (Krishnan teaches both 130 and the bottom section of 120 can include gold markers to provide thickness dependent responses; [9, 44, 49, 66, 68]).
As to claim 28, modified Krishnan teaches the system as claimed in claim 1 (see above), wherein the first layer and the further layer include gold (Krishnan teaches both 130 and the bottom section of 120 can include gold markers to provide thickness dependent responses; [9, 44, 49, 66, 68]).
As to claim 30, modified Krishnan teaches the system as claimed in claim 1 (see above), wherein the optical detector comprises multiple pixels, wherein each pixel is associated with an area of the resiliently deformable surface and each pixel is configured to detect light so that cellular force is determined at different areas of the resiliently deformable surface (Krishnan; [16, 49, 66, 76]). 
As to claim 31, modified Krishnan teaches the system as claimed in claim 1 (see above), wherein the cellular force is cellular adhesion force (Although related to intended use of the cells which are not part of the claimed system, Krishnan teaches cellular forces; [12, 14, 37, 40, 47-48, 51, 68, 73, 118, 119]).
As to claim 33, modified Krishnan teaches the system as claimed in claim 1 (see above), wherein the resiliently deformable surface comprises a coating to provide binding sites for cell adherence (Krishnan teaches a coating layer to promote cell adhesion on the surface of 130; [10, 52, 53]).  
As to claim 34, Krishnan teaches a system (Krishnan; [3]), comprising: 
a sensor (Krishnan; Figs. 1, 2, 3, 5, 6) including a micro-cavity, the micro-cavity comprising: 
an input that receives light (Krishnan teaches the microscope lens as the input; Fig. 5, [16, 49, 66]); 
a first layer having a resiliently deformable surface that deforms on application of a cellular force, wherein the resiliently deformable surface at least partially reflects light (Krishnan teaches deformable layer 130 with deformation markers 132, the top surface which allows cellular adherence; Fig. 2A, [44, 47-50, 64]. Krishnan teaches the deformation markers reflecting light; [9, 48]); 
a further layer that is distinct from the first layer and that reflects and transmits light, wherein the further layer is closer to the input than the first layer (Krishnan teaches further layer 110 which includes position markers 112, where the position markers can be light scattering; [9, 44]);
an elastomer layer between the first layer and the further layer, wherein, during operation of the sensor, the first layer, the further layer, and the elastomer layer generate an interference pattern from light received by the input, wherein the interference pattern is based on the cellular force and a wavelength of the light received through the input (Krishnan teaches region 120 between 110 and 130, where 120 is formed of an elastomer; [8, 11, 8, 11, 46-50, 64]. Krishnan teaches that the first layer reflects light [9, 48], that the further layer reflects light [9, 44].  The pattern formed is a function/intended use of the light provided, and does not further limit the structure of the claimed system beyond that of a capability, where the first and further 
an optical detector that detects a thickness change of the micro-cavity based on the interference pattern, and that measures the cellular force based on the detected thickness change (Krishnan teaches a detector as a microscope; Fig. 5, [16, 49, 66].  What the detector is configured to do is a matter of intended use.  Nonetheless, Krishnan teaches detecting the changes in thickness [49] which is determined by the deformation based on cellular forces [9, 16, 44, 49, 55, 66, 68]).
Note: The instant Claims contain a large amount of functional language (ex: “during operation…”, “that…”, “configured to…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
If it is deemed that Krishnan does not specifically teach using the reflected light in the optical cavity to form an interference pattern based on wavelength to enable the thickness detection, then Block teaches the analogous art of detecting thickness of an elastomeric optical cavity by using semi-reflective materials to sandwich the elastomeric cavity and to form interference pattern based on wavelength to enable thickness detection (Block; pages 2, 5, 6). It would have been obvious to one of ordinary skill in the art to have used the multiple deformation markers for detecting cellular force based on changes in thickness in Krishnan to have formed .
Claim 32 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Block in view of Nagrath.
As to claim 32, modified Krishnan teaches the system as claimed in claim 1, with the further layer and the elastomer layer (see above). 
Modified Krishnan does not specifically teach an adhesive layer of SiO2 between the further layer and the elastomer layer.  However, Nagrath teaches the analogous art of a cellular adhesion and/or detection device, where SiO2 is used as a supplemental layer between PDMS and other materials (Nagrath; [78, 79, 160, 161]). It would have been obvious to one of ordinary skill in the art to have modified the further layer and the elastomer layer of modified Krishnan to include an additional layer of SiO2 between the two layers as in Nagrath because Nagrath teaches that it is well known to use SiO2 as a supplemental layer in order to provide support (Nagrath; [78]). 
Response to Arguments
Applicant’s arguments, filed on 4/8/21, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. 
Applicants appear to argue on pages 12-13 of their remarks that Krishnan does not form an interference pattern (as in the amended claims), and does not reflect light. The examiner respectfully disagrees.  Specifically, Krishnan teaches using differential interference contrast microscopy which would form an interference pattern; [9].  Additionally, Krishnan teaches that the position markers can scatter/reflect, and also that they can be gold, which is the same material applicants use in the instant specification to provide reflectivity; [9].   Further, the interference pattern is a function/intended use of the light provided, and does not further limit the structure of the claimed system beyond that of a capability, where the first and further layers of Krishnan are capable of this.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798